                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PAMELA STANLEY,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Case No. 4:18-CV-00507-ERW
                                                      )
ANDREW M. SAUL,                                       )
Commissioner of Social Security,                      )
                                                      )
               Defendant.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Application for Award of Attorney’s Fees

Pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. ' 2412 (ECF No. 31).

Defendant has no objection to Plaintiff’s request.

       On October 1, 2019, the Court reversed the Commissioner’s decision and remanded

Plaintiff’s case for further proceedings. Plaintiff now seeks attorney’s fees in the amount of

$1,813.50, which represents 9 hours of attorney work at the rate of $201.50 per hour. Defendant

filed a response to Plaintiff=s motion, stating he has no objection to an award of $1,813.50 to be

paid by the Social Security Administration.

       In EAJA actions, the district court has the authority to award reasonable and necessary

expenses associated with adjudicating a claim for social security benefits. Kelly v. Bowen, 862

F.2d 1333, 1335 (8th Cir. 1988). The Court finds that Plaintiff is entitled to EAJA fees in the

amount of $1,813.50, payable to the Plaintiff as the prevailing party. Astrue v. Ratliff, 560 U.S.

586, 593 (2010) (holding that EAJA fees are payable to the prevailing party and may be subject

to offset to satisfy any pre-existing debt owed to the United States).

       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff’s Application for Award of Attorney’s

Fees Pursuant to the Equal Access to Justice Act (ECF No. 31) is GRANTED in the amount

of One Thousand Eight Hundred Thirteen Dollars and Fifty Cents ($1,813.50) to be paid by

the Social Security Administration. The fees should be made payable to the Plaintiff

       So Ordered this 2nd day of January, 2020.




                                               E. RICHARD WEBBER
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                               2
